         Case 1:21-mj-00519-ZMF Document 1-1 Filed 07/08/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                             :
                                                     :       Magistrate #:_______________
                       v.                            :
                                                     :
DONTE MINTZ,                                         :
                                                     :
                              Defendant.             :




                          STATEMENT OF OFFENSE
         IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Melia Dickinson, a Task Force Officer with the Federal Bureau of Investigation (FBI),

Washington Field Office, being duly sworn, depose and state as follows:

                                   I.      INTRODUCTION

1.     I am a Detective with the Metropolitan Police of the District of Columbia (MPDC). I have

been in this position since 2018. I am currently assigned as a Detective to the Youth and Family

Services Division (YFSD), Internet Crimes Against Children (ICAC) Branch, where my duties

include conducting investigations pertaining to the sexual abuse and exploitation of children and

on-line offenses involving children, including the production, transportation, distribution, receipt

and possession of child pornography. During my tenure with the Metropolitan Police Department,

I have been assigned to the First District Patrol Operations and, since 2018, to the Youth and

Family Services Division, including the Missing Persons Branch (MPB) and the Child Physical

and Sexual Abuse Branch (PSAB).

2.     As a Task Force Officer for the FBI, I am authorized to investigate violations of laws of

the United States and to execute arrest warrants issued under the authority of the United States.
          Case 1:21-mj-00519-ZMF Document 1-1 Filed 07/08/21 Page 2 of 4




3.      This affidavit is made in support of an application for a criminal complaint and arrest

warrant for Donte Mintz (DOB (XX/XX/1993) for violations of 18 U.S.C. § 2252(a)(2)

(distribution of child pornography) and 18 U.S.C. § 2252A(a)(5)(B) (possession and access with

intent to view child pornography).

                                  II.     PROBABLE CAUSE

4. On October 13, 2020, an employee from Dropbox reported to the National Center for

     Exploited and Missing Children (NCMEC) that an account with the email address

     taemugga@me.com (username Tat Bleezy) had uploaded suspected child pornography.

     The video depicted prepubescent children, with one child anally penetrating another child.

     Your affiant reviewed the video and it met the federal definition of child pornography.

5. On two different occasions, a KIK employee reported to NCMEC that KIK accounts

     “greatwork14” (on November 11, 2020) and “SlinkBeezy14” (on January 13, 2021) sent

     child pornography to other users. The first account sent child pornography on October 26,

     2020. The second account sent child pornography between the dates of December 21 and

     December 24, 2020. The user distributed the child pornography from these KIK accounts

     using two different IP addresses, both of which came back to Internet subscriber Donte

     Mintz.

6. Your affiant viewed the child pornography that had been shared on KIK utilizing the IP

     address that came back to subscriber MINTZ, all of which had been viewed by KIK prior to

     submission to NCMEC. The reported media consisted of five video files, four of which

     contained child pornography. A description of some of the videos is as follows:
         Case 1:21-mj-00519-ZMF Document 1-1 Filed 07/08/21 Page 3 of 4




       a. 5045000a-01bd-4137-b6e6-2a266423d474.mp4: a video, approximately 49 seconds

           in length, depicting an adult male having a female child, approximately 7-9 years old,

           perform oral sex on him.

       b. 1fb53593-8d06-484e-b8ce-4a5e56186a3c.mp4: a video, approximately 1 minute and

           8 seconds long, depicting an adult male penetrating a small child from behind. The

           child appeared to be approximately 2-4 years old. The child is seen multiple times

           attempting to roll over or put him/herself up; however, the adult is seen using his

           hand to push the child back so s/he is laying on the mattress.

7. On July 8, 2021, federal agents executed a search warrant at the residence of Donte Mintz

   (DOB XX/XX/1993) in Washington D.C. Mintz was present and agreed to speak to law

   enforcement. He and his girlfriend were the only individuals in the apartment at the time of

   the search. Mintz stated that he had utilized the SlinkBeezy KIK account. He admitted to

   viewing, sharing, and saving child pornography. He stated that he had accessed links on

   Dropbox and Mega that contained child pornography and that he had been a part of groups

   on KIK and Telegram where child pornography was shared. He further said knew it was

   wrong when he viewed explicit images of children. Mintz acknowledged living alone in the

   apartment that the IP addresses came back to during the time period that the child

   pornography distribution on KIK and the upload on Dropbox occurred. Mintz provided his

   passcode to his cellular phone.

8. Mintz also provided a written statement indicating that he had been in chats on Telegram and

   saved images and videos from those chats of girls around the ages of possibly five to

   eighteen years old.
         Case 1:21-mj-00519-ZMF Document 1-1 Filed 07/08/21 Page 4 of 4




9. Multiple electronic devices were seized and a forensic preview is underway as the writing of

   this affidavit. Agents have so far observed age-questionable images and videos depicting

   sexually explicit conduct on Mintz’ cellular phone. The Telegram application is installed on

   the phone and agents observed that Mintz appeared to be a part of multiple group chats.



                                        CONCLUSION

10. Based on all of the information outlined above, your Affiant believes that probable cause exists

   that Donte Mintz (DOB: 0X/XX/1993) has violated 18 U.S.C. § 2252(a)(2) (Distribution of

   Child Pornography), and 18 U.S.C. § 2252A(a)(5)(B) (Possession/Access with Intent to View

   Child Pornography).



                                              Respectfully submitted,



                                              Melia Dickinson
                                              Detective
                                              MPDC



Subscribed and sworn to before me on this 8th day of July 2021


                                                                        2021.07.08
                                                                        16:15:51 -04'00'
                                              _________________________________________
                                              ZIA M. FARUQUI
                                              UNITED STATES MAGISTRATE JUDGE
